Exhibit 10.4

LOGO [g234128g27r13.jpg]

6-9-11

STRICTLY CONFIDENTIAL

Imperial Petroleum, Inc.

329 Main Street

Suite 801

Evansville, IN 47708

Dear Mr. Jeffrey T. Wilson:

This letter (the “Agreement”) constitutes the agreement between Imperial
Petroleum, Inc. (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) that Rodman
shall serve as the exclusive placement agent (the “Services”) for the Company,
on a reasonable best efforts basis, in connection with the proposed offer and
placement (the “Offering”) by the Company of securities of the Company (the
“Securities”). The terms of the Offering and the Securities shall be mutually
agreed upon by the Company and the investors and nothing herein implies that
Rodman would have the power or authority to bind the Company or an obligation
for the Company to issue any Securities or complete the Offering. The Company
expressly acknowledges and agrees that the execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Rodman with respect to securing any other financing on behalf of the Company.

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Rodman the following compensation:

1. Placement Agent’s Fee. The Company shall pay to Rodman a cash placement fee
(the “Placement Agent’s Closing Fee”) equal to 7% of the aggregate purchase
price paid by each purchaser of Securities that are placed in the Offering. The
Placement Agent’s Closing Fee shall be paid at the closing of the Offering (the
“Closing”) from the gross proceeds of the Securities sold. Additionally, a cash
fee payable within 48 hours of (but only in the event of) the receipt by the
Company of any proceeds from the exercise of any warrants or options sold in the
Offering equal to 7% of the aggregate cash exercise price received by the
Company upon such exercise, if any (together with the Placement Agent’s Closing
Fee, the “Placement Agent’s Fee”).

2. Warrants. As additional compensation for the Services, the Company shall
issue to Rodman or its designees at the Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
(“Shares”) equal to 10% of the aggregate number of Shares placed in the
Offering, plus any Shares underlying any convertible Securities placed in the
Offering to such purchasers. The Rodman Warrants shall have the same terms,
including exercise price and registration rights, as the warrants issued to
investors (“Investors”) in the Offering. If no warrants are issued to Investors,
the Rodman Warrants shall have an exercise price equal to 110% of the price at
which equity Securities are issued to Investors, or, if no equity Securities are
issued, 110% of the current market price of the Shares at Closing, an exercise
period of five years and registration rights for the Shares underlying the
Rodman Warrants equivalent to those granted with respect to the Securities.

3. Expenses. In addition to any fees payable to Rodman hereunder, but only if an
Offering is consummated, the Company hereby agrees to reimburse Rodman for all
reasonable travel and other out-of-pocket expenses incurred in connection with
Rodman’s engagement, including the

Rodman & Renshaw, LLC ¨ 1251 Avenue of the Americas, 20th Floor, New York, NY
10020

Tel: 212 356 0500 ¨ Fax: 212 581 5690 ¨ www.rodm.com ¨ Member: FINRA, SIPC



--------------------------------------------------------------------------------

reasonable fees and expenses of Rodman’s counsel. Such reimbursement shall be
limited to $40,000 without prior written approval by the Company and shall be
paid at the Closing from the gross proceeds of the Securities sold (provided,
however, that such expense cap in no way limits or impairs the indemnification
and contribution provisions of this Agreement).

B. Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end on the earlier of the
consummation of the Offering or 15 days after the receipt by either party hereto
of written notice of termination; provided that no such notice may be given by
the Company for a period of 30 days after the date hereof. Notwithstanding
anything to the contrary contained herein, the provisions concerning
indemnification, contribution and the Company’s obligations to pay fees and
reimburse expenses contained herein will survive any expiration or termination
of this Agreement.

C. Fee Tail. Rodman shall be entitled to a Placement Agent’s Fee and Rodman
Warrants, calculated in the manner provided in Paragraph A, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Rodman had introduced, directly or
indirectly, to the Company during the Term, if such Tail Financing is
consummated at any time within the 12-month period following the expiration or
termination of this Agreement (the “Tail Period”).

D. Use of Information. The Company will furnish Rodman such written information
as Rodman reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Rodman will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Offering and that Rodman does not assume responsibility
for Independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to an Offering, including, without limitation, any
financial information, forecasts or projections considered by Rodman in
connection with the provision of its services.

E. Publicity. In the event of the consummation or public announcement of any
Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

F. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.

G. Company Acknowledgement. The Company acknowledges that the Offering of
convertible Securities may create significant risks, including the risk that the
Company may have insufficient cash resources and/or registered shares to timely
meet its payment and conversion obligations. The Company further acknowledges
that, depending on the number and price of new shares issued, such transaction
may result in substantial dilution which could adversely affect the market price
of the Company’s shares.

H. Indemnity.

1. In connection with the Company’s engagement of Rodman as placement agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its affiliates,
and the respective

 

2



--------------------------------------------------------------------------------

controlling persons, directors, officers, shareholders, agents and employees of
any of the foregoing (collectively the “Indemnified Persons”), from and against
any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), as incurred,
(collectively a “Claim”), that are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of Rodman, or (B) otherwise relate to or arise out of Rodman’s
activities on the Company’s behalf under Rodman’s engagement, and the Company
shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct

2. The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the

 

3



--------------------------------------------------------------------------------

Indemnified Person), the Company and Rodman shall contribute to the Claim for
which such indemnity is held unavailable in such proportion as is appropriate to
reflect the relative benefits to the Company, on the one hand, and Rodman on the
other, in connection with Rodman’s engagement referred to above, subject to the
limitation that in no event shall the amount of Rodman’s contribution to such
Claim exceed the amount of fees actually received by Rodman from the Company
pursuant to Rodman’s engagement. The Company hereby agrees that the relative
benefits to the Company, on the one hand, and Rodman on the other, with respect
to Rodman’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company or its
stockholders as the case may be, pursuant to the Offering (whether or not
consummated) for which Rodman is engaged to render services bears to (b) the fee
paid or proposed to be paid to Rodman in connection with such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

I. Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman. The Company agrees that
it will perform and comply with the covenants and other obligations set forth in
the purchase agreement and related transaction documents between the Company and
the investors in the Offering, and that Rodman will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such purchase agreement and related transaction documents as if such
representations, warranties, agreements and covenants were made directly to
Rodman by the Company.

J. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its or
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.

 

4



--------------------------------------------------------------------------------

K. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.

L. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, to Rodman &
Renshaw, LLC, at the address set forth on the first page hereof, fax number
(646) 841-1640, Attention: General Counsel, and if sent to the Company, to the
address set forth on the first page hereof, fax number (812) 867-1678,
Attention: Jeffrey T. Wilson. Notices sent by certified mail shall be deemed
received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, and notices delivered by fax shall be deemed received as of the date
and time printed thereon by the fax machine.

M. Miscellaneous. The Company represents that it is free to enter into this
Agreement and the transactions contemplated hereby, that it will act in good
faith, and that it will not hinder Rodman’s efforts hereunder. This Agreement
shall not be modified or amended except in writing signed by Rodman and the
Company. This Agreement shall be binding upon and inure to the benefit of Rodman
and the Company and their respective assigns, successors, and legal
representatives. This Agreement constitutes the entire agreement of Rodman and
the Company, and supersedes any prior agreements, with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile and .pdf counterparts), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

Very truly yours,

RODMAN & RENSHAW, LLC

By:    /s/    David Horin   Name: David Horin   Title:   CFO

 

Accepted and Agreed:

IMPERIAL PETROLEUM, INC.

By    /s/    Jeffrey T. Wilson   Name: Jeffrey T. Wilson   Title:   President

 

6



--------------------------------------------------------------------------------

LOGO [g234128g27r13.jpg]

Amendment Dated July 13, 2011 to Engagement Letter Dated June 9, 2011 This
Amendment is between Rodman & Renshaw, LLC and Imperial Petroleum, Inc. with
respect to the Engagement Letter referenced above. All capitalized terms used in
this Amendment and not defined herein shall have the meanings ascribed to them
in the Agreement.

 

  1. The Securities may include both registered and unregistered sales of
convertible or non-convertible debt instruments.

 

  2. The Offering may consist of a private placement pursuant to Regulation D
under the Securities Act.

 

  3. If the Offering consists of a private placement, Section 2 of the Agreement
shall not apply.

 

  4. All other terms and conditions of the Agreement shall remain in full force
and effect.

 

  5. In the event the Offering consists of non-convertible debt instruments or
Securities, the first sentence of paragraph A 1 (Placement Agent’s Fee) shall be
deleted and replaced in its entirety with the following:

“The Company shall pay to Rodman a cash placement fee (the “Placement Agent’s
Closing Fee”) equal to (i) in the event that the aggregate purchase price paid
by each purchaser of Securities that are placed in the Offering is US $15
million or less, 4% of the aggregate purchase price paid by each purchaser of
Securities that are placed in the Offering or (ii) in the event that the
aggregate purchase price paid by each purchaser of Securities that are placed in
the Offering exceeds US $15 million, 3% of the aggregate purchase price paid by
each purchaser of Securities that are placed in the Offering.”

 

  6. In the event the Offering consists of non-convertible debt instruments or
Securities, paragraph A 2 (Warrants) shall be deleted and replaced in its
entirety with the following:

“As additional compensation for the Services, the Company shall issue to Rodman
or its designees at the Closing, warrants (the “Rodman Warrants”) to purchase
that number of shares of common stock of the Company (“Shares”) equal to (i) in
the event that the aggregate purchase price paid by each purchaser of Securities
that are placed in the Offering is US $15 million or less, 650,000 Shares or
(ii) in the event that the aggregate purchase price paid by each purchaser of
Securities that are placed in the Offering exceeds US $15 million, 500,000
Shares. The Rodman Warrants shall have (A) customary terms, including without
limitation, anti-dilution

Rodman & Renshaw, LLC ¨ 1251 Avenue of the Americas, 20th Floor, New York, NY
10020

Tel: 212 356 0500 ¨ Fax: 212 581 5690 ¨ www.rodm.com ¨ Member: FINRA, SIPC



--------------------------------------------------------------------------------

LOGO [g234128g27r13.jpg]

provisions and registration rights for the Shares underlying the Rodman
Warrants, (B) an exercise price equal to $1.75 per Share for 50% of the Rodman
Warrants issued for the Offering and $2.00 per Share for the other 50% of the
Rodman Warrants issued for the Offering, (C) a cashless exercise provision, and
(D) an exercise period of five years.”

IMPERIAL PETROLEUM, INC.

RODMAN & RENSHAW, LLC

 

    By:            John Borer, Senior       Managing Director

 

By:    /s/    Jeffrey T. Wilson   Jeffrey T. Wilson, President

Rodman & Renshaw, LLC ¨ 1251 Avenue of the Americas, 20th Floor, New York, NY
10020

Tel: 212 356 0500 ¨ Fax: 212 581 5690 ¨ www.rodm.com ¨ Member: FINRA, SIPC